FILED
                            NOT FOR PUBLICATION
                                                                            SEP 13 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: ROBERT J. HEATON;                         No.   16-60010
BRIDGETTE HEATON,
                                                 BAP No. 15-1346
              Debtors,

______________________________                   MEMORANDUM*

THE BANK OF NEW YORK MELLON,
as Trustee, FKA Bank of New York,

              Appellant,

 v.

SFR INVESTMENTS POOL 1, LLC; et
al.,

              Appellees.


                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
              Taylor, Kurtz, and Dunn, Bankruptcy Judges, Presiding

                           Submitted September 11, 2017**
                              San Francisco, California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 2 of 3
Before: GOULD and WATFORD, Circuit Judges, and SANDS,*** Senior District
Judge.

      The Bankruptcy Appellate Panel properly dismissed Bank of New York

Mellon’s (BNYM) appeal from the bankruptcy court’s order retroactively

annulling the automatic stay. Creditors and lienholders lack “independent standing

to appeal an adverse decision regarding a violation of the automatic stay.” In re

Pecan Groves of Arizona, 951 F.2d 242, 245 (9th Cir. 1991). Assuming the

bankruptcy court’s order directly and adversely affected BNYM’s pecuniary

interests, BNYM nonetheless lacks standing to appeal because it is a lienholder.

      BNYM’s reliance on In re Goodman, 991 F.2d 613 (9th Cir. 1993), is

misplaced. There, the court held that corporate entities are not eligible to recover

damages for willful violations of an automatic stay. Id. at 618–20. As a corporate

creditor, BNYM would not be eligible to seek damages for willful stay violations

under Goodman. The court in Goodman did state that non-corporate creditors

would be eligible to pursue such claims. Id. at 618. That statement is dictum,

however, because it was not necessary for the court’s holding. And to the extent it

conflicts with Pecan Groves’ holding that creditors lack standing to challenge

violations of the automatic stay, Pecan Groves of course controls.

      ***
            The Honorable W. Louis Sands, Senior United States District Judge
for the Middle District of Georgia, sitting by designation.
                                                                             Page 3 of 3
      BNYM’s policy arguments, offered in support of its claim that creditors

should have standing to protect their own interests, are unavailing. The court in

Pecan Groves considered and rejected the very arguments that BNYM now

advances. 951 F.2d at 245. As a three-judge panel, we are not free to revisit those

arguments here.

      Finally, contrary to BNYM’s contention, Pecan Groves is not factually or

procedurally distinguishable. The court’s conclusion that the appellants lacked

standing turned on their status as creditors or lienholders, not the fact that they

acquired their secured interest after the stay violation occurred. Id. Because

BNYM is a lienholder, Pecan Groves controls.

      AFFIRMED.